Citation Nr: 1310681	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a December 2011 decision, the Board reopened the Veteran's previously denied claims, granted service connection for tinnitus, and remanded the Veteran's claim for service connection for bilateral hearing loss.  A review of the record confirms that the Board's remand directives have been substantially complied with; therefore, it is appropriate for the Board to proceed with appellate review.

In July 2010, the Veteran testified before a Veterans Law Judge seated at the RO in St. Paul, Minnesota.  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who presided at the July 2010 hearing is no longer employed by the Board.  The Veteran was advised of his right to another hearing before a current Veterans Law Judge, and he declined such in a statement dated in February 2013.  Therefore, the appeal has been assigned to the undersigned Veterans Law Judge.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
 
FINDING OF FACT

Bilateral hearing loss was not shown in service, or for many years thereafter, and the current bilateral hearing loss is not related to service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In March 2009, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes that on his July 2009 notice of disagreement the Veteran indicated actual knowledge of the information and evidence necessary for the grant of service connection.  In addition, he has not alleged prejudice in any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 
 
As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records and private medical records.  The Veteran has been provided a VA audiological examination.  He provided testimony before a Veterans Law Judge.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  At his July 2010 hearing, he stated that soon after discharge he went to a clinic where he sought treatment for hearing loss but the clinic had closed.  The Veteran stated that he had tried to obtain the records from the closed clinic but that the records were unavailable.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Law and regulations

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.
The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

III. History and Analysis

In July 2010, the Veteran testified that his hearing loss and tinnitus had their onset during active duty and had continued since that time and had progressively worsened.  He stated that immediately after leaving service, he sought treatment for hearing loss but was unable to retrieve the records because the clinic had closed.  He related that, after service, he worked in the printing industry in the laboratory engaged in color matching for 20 years and subsequently "went on the road" in service and sales.  The Veteran said that he did not spend much time in the pressroom, but mostly performed desk-related duties.  He denied any significant noise exposure after service, including recreational pursuits like hunting. 

Initially the Board notes that there is no indication of any complaints of hearing loss or tinnitus during the Veteran's active duty service.  The audiological examinations during service show that the Veteran did not have any hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  A September 1963 examination report just prior to enlistment noted 15/15 (normal) hearing in both ears.  A November 1963 audiological examination at the time of his enlistment revealed that the Veteran had auditory thresholds of 15, 0, 0, 20, 10, and 25 decibels in the right ear, and auditory thresholds of 20, 10, 15, 15, 10, and 25 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  

A September 1965 examination for discharge from service reveals that, when converted to the ISO standard, the right ear puretone thresholds were 15, 10, 10, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds, converted to ISO standard, were 15, 10, 10, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  On his September 1965 Report of Medical History, the Veteran denied ever having had ear trouble. 

The Board notes that the audiometric findings during service and at discharge from service reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.  Regardless, the Veteran's DD Form 214 reflects a military occupational specialty (MOS) of heavy vehicle driver with citations awarded for Sharpshooter Rifle and the M-14, which presumes noise exposure.  Considering the circumstances of the Veteran's service, he was likely exposed to noise in service due to his MOS.  This is sufficient to constitute an in-service event for establishing service connection.  

The evidence of record also establishes a current diagnosis of hearing loss.  See private medical records in June 1996 and January 2009; see also VA record in April 2009.  Therefore, the current disability requirement of service connection has been established.  The question that remains is whether there is a nexus between the in-service exposure and the current hearing loss.

A June 1996 private medical record notes that the Veteran stated that, over the years, he had been exposed to noise in the form of pressrooms.  He reported that he had used hearing protection in that situation on an inconsistent basis.  He also reported noise exposure history of farming, hunting, and two years in the military.  The diagnosis was high frequency hearing loss in both ears.  The examiner stated that the Veteran's loss was "quite typical for noise exposure."  

A January 2009 private audiology evaluation reflects a diagnosis of bilateral hearing loss.  The Veteran reported a positive history of noise exposure in the military, including time in a motor pool with loud equipment, and also time on the firing range.  The Veteran denied all other noise exposure outside of service.  It was the audiologist's opinion that the Veteran's hearing loss was "at least as likely as not... related to noise exposure." 

The Veteran was initially given a VA audiometric examination in April 2009.  The Veteran reported in-service noise exposure in the motor pool and from air compressors.  The examiner found the Veteran to have bilateral sloping mild to severe sensorineural hearing loss.  The examiner concluded that given that the Veteran had normal hearing bilaterally on discharge audiogram and that there was no evidence of significant shift in thresholds from induction to discharge, hearing loss was not caused by, or a result of, military noise exposure. 

The Veteran's records were reviewed by another VA audiologist in February 2012.  This audiologist discussed the history of the Veteran's hearing loss.  The VA audiologist noted the Veteran's normal hearing test at discharge and the lack of a significant shift in thresholds from induction to discharge.  The audiologist also pointed out that an Institute of Medicine study found that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  For these reasons, the audiologist concluded that it was less likely than not that the Veteran's hearing impairment was caused by, or aggravated by, his military noise exposure.  

In May 2012, the VA audiologist again reviewed the Veteran's medical history, in particular mentioning the Veteran's service treatment records, the June 1996 private medical examination, and the January 2009 private clinic audiological report.  The VA audiologist again opined that the Veteran's current hearing loss was not caused by, or aggravated by, military noise exposure.

With regard to the Veteran's testimony that his hearing loss began in service and that he has had hearing loss ever since service, the Board does not find the Veteran to be credible.  As noted above, at the time of discharge, the Veteran denied any ear problems and audiological testing at discharge revealed normal hearing.  Furthermore, in June 1996, the Veteran reported concern for his hearing "over the last two years."  This suggests a lack of concern for his hearing from his separation in 1965 until approximately 1994, nearly 30 years later.  Also, in this context of obtaining treatment in 1996, the Veteran described his noise exposure history as including hunting, farming, working in a pressroom, sometimes without hearing protection, and two years of military service.  This is contrary to the Veteran's later denials of exposure to loud noise after service in exams conducted in connection with his claim for benefits.  This indicates a lack of credibility.  

The Veteran asserted on his July 2009 notice of disagreement that his private audiologists opined that his hearing loss was related to noise exposure during service, and therefore service connection is warranted.  However, although the June 1996 physician opined that the Veteran's hearing loss was likely related to noise exposure, he did not opine that it was due to his military noise exposure.  As noted above, the June 1996 private physician recorded the Veteran's report of significant post-service noise exposure, in addition to the military exposure.  Regarding the January 2009 opinion, it is true that the audiologist opined that the hearing loss was related to "noise exposure," and that the only such exposure referenced in the opinion is that during the Veteran's military service.  However, the other evidence of record confirms additional noise exposure not considered by this audiologist (i.e., the farming, hunting, and pressroom experience).  Therefore, the conclusion is based on an inaccurate factual premise and is afforded no probative value on the issue of nexus. 

The Board does not dispute that the Veteran had significant noise exposure during service.  The fact remains that the service records reveal that he did not have a hearing loss disability upon separation from service.  In this case, bilateral hearing loss was not shown until many years after discharge from service.  As noted above, the Board does not find the Veteran's report of hearing loss ever since service to be credible.  The two medical opinions that he submitted in an effort to relate his current hearing loss to his military service are flawed for the reasons stated above and cannot be relied upon by the Board to support a grant of benefits.  The VA audiologists reviewed the Veteran's medical history, including his service treatment records, post-service history, and the post-service private examiner reports.  They provided rationale for their opinions that the Veteran's hearing loss is unrelated to service.  Particularly, they noted that the Veteran's hearing acuity was normal on discharge from service, that the Veteran's hearing acuity did not undergo a significant threshold shift during service, and that Institute of Medicine research supports the finding of delayed onset of noise-induced hearing loss being unlikely.  Thus, the Board finds that in this case the most probative evidence is against the Veteran's claim. 

In this case, the preponderance of the evidence is against the claim for service connection for hearing loss.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


